[Cite as Molzon v. Molzon, 2022-Ohio-1634.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                              ASHTABULA COUNTY

BERT MOLZON,                                     CASE NO. 2021-A-0024

                Plaintiff-Appellee,
                                                 Civil Appeal from the
        -v-                                      Court of Common Pleas

JEANNE MOLZON,
                                                 Trial Court No. 2015 DR 00055
                Defendant-Appellant.


                                              OPINION

                                  Decided: May 16, 2022
                           Judgment: Affirmed in part and remanded


Cory R. Hinton, Hanahan & Hinton, LLC, 8570 Mentor Avenue, Mentor, OH 44060 (For
Plaintiff-Appellee).

Joseph G. Stafford and Nicole A. Cruz, Stafford Law Co., LPA, 55 Erieview Plaza, 5th
Floor, Cleveland, OH 44114 (For Defendant-Appellant).

Edith M. Jonas, P.O. Box 684, Andover, OH 44003 (Guardian ad litem).


MARY JANE TRAPP, J.

        {¶1}    Appellant, Jeanne Molzon (“Ms. Molzon”), appeals the judgments of the

Ashtabula County Court of Common Pleas that overruled her objections and adopted the

magistrate’s decision that terminated the parties’ shared parenting plan, granted custody

to appellee, Bert Molzon (“Mr. Molzon”), and terminated Mr. Molzon’s child support

obligation.

        {¶2}    Ms. Molzon raises four assignments of error on appeal, contending that the

magistrate (1) erred in denying her motion to continue after her counsel was granted leave
to withdraw the day before trial, (2) failed to find a change of circumstances before

granting Mr. Molzon’s motion to terminate shared parenting and designating him as the

sole residential parent and legal custodian of their two minor children, (3) failed to

consider the best interest factors under R.C. 3109.04(F), and (4) erred in terminating Mr.

Molzon’s child support obligation.

       {¶3}   After a careful review of the record and pertinent law, we find Ms. Molzon’s

first three assignments of error to be without merit.       Firstly, Ms. Molzon failed to

demonstrate prejudice from the magistrate’s ruling denying her motion for a continuance

and/or offer any additional evidence or testimony that would have likely changed the

outcome of the hearing on the motion to terminate shared parenting.

       {¶4}   Secondly, the magistrate was not required to find a change in

circumstances before terminating the shared parenting plan. R.C. 3109.04(E) requires

only a finding that doing so is in the children’s best interest.       Thirdly, there is no

requirement that the magistrate explicitly state the factors of R.C. 3109.04(F). A plain

reading of the magistrate’s findings and decision gives no indication that the magistrate

failed to consider the nonexclusive list of R.C. 3109.04(F) factors.

       {¶5}   Lastly, regarding Ms. Molzon’s fourth assignment of error as to the

termination of child support, we remand this matter to the trial court because it appears

from the record before us that the trial court did not complete and file a child support

worksheet, inasmuch as no financial information was submitted. Thus, we have nothing

before us to review, and any determination regarding the trial court’s termination of child

support would be premature.



                                             2

Case No. 2021-A-0024
       {¶6}   We affirm the judgments of the Ashtabula County Court of Common Pleas

in part since we dismiss Ms. Molzon’s fourth assignment of error as unripe and remand

to the trial court to determine the parties’ child support obligations.

                           Substantive and Procedural Facts

       {¶7}   In 2017, the Ashtabula County Court of Common Pleas granted the parties

a divorce in which the parties agreed to a shared parenting plan for their two minor

children, R.M., born in 2006, and J.M., born in 2011.

       {¶8}   Several years later, at the start of the COVID epidemic in January 2020, Mr.

Molzon filed a “Motion to Terminate the Shared Parenting Plan and Modify Mother’s

Time.” At the time the motion was filed, Ms. Molzon had the children from Monday until

Wednesday and every other weekend, and Mr. Molzon paid a child support obligation of

$1,697.66. In his affidavit attached to his motion, Mr. Molzon attested that he and Ms.

Molzon were having problems with their older daughter’s schooling, as well as difficulty

communicating, and that it would be in the children’s best interests that shared parenting

be terminated and he be designated the residential parent and legal custodian.

       {¶9}   Mr. Molzon filed several other motions, including a motion for a guardian ad

litem (“GAL”) to be appointed for the children and a motion for the parties to communicate

via Our Family Wizard (“OFW”), a mobile application for co-parenting that facilitates and

tracks communication, helps coordinate child duties, and stores important information.

He also filed a motion seeking an independent psychological investigation due to Ms.

Molzon’s alleged erratic behavior and confrontations she was having with their daughter,

R.M. Finally, Mr. Molzon sought an emergency ex parte motion to suspend Ms. Molzon’s

parenting time and an ex parte emergency motion to enroll R.M. in online schooling.

                                              3

Case No. 2021-A-0024
      {¶10} The magistrate issued an ex parte order granting Mr. Molzon’s emergency

motion to suspend Ms. Molzon’s parenting time, finding it was in the best interest and

welfare of the minor children. Mr. Molzon’s emergency motion to enroll R.M. in online

schooling was also granted.

      {¶11} The magistrate held a full hearing, during which the parties reached an

interim agreement that included a new parenting schedule providing Ms. Molzon

parenting time with the children every other weekend and additional parenting time after

school on Mondays, Tuesdays, and Wednesdays with their son, J.M. The parties also

agreed to communicate via OFW, and a GAL was appointed.

      {¶12} At a pretrial several months later, the parties agreed to adjust their parenting

time with the children on an alternative week on/week off schedule, and the trial was

continued in order to allow the GAL time to speak with the children since their meeting

was delayed due to restrictions associated with the COVID epidemic.

      {¶13} At the final pretrial, the parties agreed that both children would undergo

complete mental health evaluations.

                               Motion for a Continuance

      {¶14} On the day before trial, Ms. Molzon, pro se, filed a motion requesting a

continuance because she terminated her attorney and was seeking new counsel. On the

same day, the trial court denied the motion and granted her attorney’s motion to withdraw.

On the day of trial, Ms. Molzon orally moved for a continuance due to her counsel’s

withdrawal:




                                            4

Case No. 2021-A-0024
       {¶15} “[The Court]: Yesterday, prior to the hearing, Ms. Molzon’s attorney of

record was allowed to withdraw because the filing indicated, Ms. Molzon, that you had

terminated her services, correct?

       {¶16} “[Ms. Molzon]: Oh, sorry. Yes.

       {¶17} “[The Court]: Okay. You filed then a motion for an emergency continuance.

Actually, it wasn’t a motion. It was a letter to the Court that was improperly served on the

parties. The Court did consider it, though, considering the circumstances, and denied the

motion. You have another motion?

       {¶18} “[Ms. Molzon]: Ah, just that I would like to be granted a continuance for, like

60 days, even 30 days, so I can seek counsel so I have legal representation, ‘cause I

don’t know what I’m doing.

       {¶19} “[The Court]: Ms. Kurt? (Mr. Molzon’s counsel)

       {¶20} “[Ms. Kurt]:     Your Honor, my client actually has no position on the

continuance.

       {¶21} “[The Court]: Ms. Jonas? (the GAL)

       {¶22} “[Ms. Jonas]: Ma’am, I would oppose that motion for continuance. These

children have been in limbo for several months, and I think a resolution of this case would

be in their best interests.

       {¶23} “[Ms. Kurt]: My client would concur with the Guardian, given the Guardian’s

statement, Your Honor.

       {¶24} “[The Court]: Okay. This matter - - let’s see - - it was filed in January. We

had our final pretrial June 8, 2020. The matter was set for two days of hearings four



                                             5

Case No. 2021-A-0024
months ago after the COVID crisis had been dealt with by this Court, so at this point I am

denying the continuance and I am proceeding today.”

       {¶25} Ms. Molzon was present for the trial but did not participate in questioning

witnesses and did not present any witnesses or exhibits.

                       Termination of Shared Parenting Hearing

       {¶26} Prior to the start of trial, Ms. Molzon filed a motion for the court to conduct

in camera interviews with the children, which the court granted. Mr. Molzon also withdrew

his motion for an independent psychological evaluation. Mr. Molzon and the GAL testified

at the hearing.

       {¶27} Mr. Molzon testified that his primary concern was the stability of the children

because Ms. Molzon was not cooperative with shared parenting, she did not keep him

informed of the activities, she did not respond to OFW, and she responded to text

messages infrequently. Mr. Molzon provided several purported examples.

       {¶28} For instance, Mr. Molzon believed J.M. had a respiratory problem, but Ms.

Molzon refused to respond to his requests to cooperate with a medical examination. He

also attempted to arrange for flu shots for the children, but she disagreed and refused her

consent. One of Ms. Molzon’s adult children (instead of Ms. Molzon) informed Mr. Molzon

of a serious incident between J.M. and a neighbor. In fact, her two adult children often

relayed information to Mr. Molzon regarding the children. In addition, R.M. started to

display behavioral difficulties, including inappropriate communications with a boy via her

iPad, and vaping. R.M. told Mr. Molzon that Ms. Molzon allowed her to vape so long as

she did not use “real things.”



                                             6

Case No. 2021-A-0024
      {¶29} Mr. Molzon further testified that he initially filed his motion because R.M.

was having problems with school and because of her mental health, including postings of

suicide ideation on her social media, which Ms. Molzon’s older daughter brought to his

attention. Both parents decided to enroll R.M. in school online, but Ms. Molzon withdrew

her permission without explanation.     In the month before he filed his motion, i.e.,

December 2019, Ms. Molzon refused to let R.M. return home after R.M. declined to

participate in a family event. She texted Mr. Molzon to come and get R.M. because she

did not want her in the house.

      {¶30} Mr. Molzon also testified that after the GAL filed her report, Ms. Molzon

shared the report with the children, and R.M. threatened to commit suicide. He believes

Ms. Molzon often shared inappropriate information with the children regarding himself and

the custody proceedings.

      {¶31} The GAL documented her findings in a report. Among other observations,

the GAL noted Ms. Molzon’s refusal to co-parent with Mr. Molzon in accordance with the

shared parenting plan. Ms. Molzon viewed Mr. Molzon’s attempts to communicate with

her as trying to control her, and for the most part, Ms. Molzon did not respond to Mr.

Molzon. With those issues in mind, the GAL recommended that Mr. Molzon be named

the legal custodian and residential parent for school purposes; that Ms. Molzon have

visitation on alternative weekends with an extra hour on her weekend during the school

year; and that the parties share school breaks. The GAL “hesitantly agreed” to alternative

weeks during the summer. Lastly, she recommended counseling for Ms. Molzon to learn

better parenting skills and to address her personal issues.



                                            7

Case No. 2021-A-0024
        {¶32} At trial, the GAL testified to her report and her findings that Ms. Molzon

appears to use the children as a conduit to Mr. Molzon. She believed that Mr. Molzon

would further communication and facilitate shared parenting between them but that Ms.

Molzon would not. The GAL further testified that after she submitted her report, Ms.

Molzon called R.M. and informed her that she would never see her again, which

devastated R.M.

        {¶33} During the in camera interviews, the children confirmed the incidents

between Ms. Molzon and R.M. They also discussed schedules, how each parent handled

the other, and how each parent disciplined the children.

        {¶34} The magistrate found that there was no evidence that either parent denied

the other parenting time on a continuous basis. However, due to Ms. Molzon’s lack of

effort to share information, her failure to respond to Mr. Molzon’s requests to discuss the

children’s needs, and her inability to consult with him regarding their needs, the

magistrate found that shared parenting was no longer in the best interests of the children.

        {¶35} The magistrate terminated the shared parenting plan, named Mr. Molzon as

the residential parent and legal custodian of the children, and granted parenting time with

Ms. Molzon every other weekend and one evening a week.

        {¶36} The magistrate also terminated Mr. Molzon’s child support order and

ordered a recalculation of child support since no financial information had been submitted

at trial.

                                  Procedural Ping-Pong

        {¶37} Shortly after trial, Ms. Molzon obtained counsel, filed preliminary objections

to the magistrate’s decision, and obtained an extension to file supplemental objections

                                             8

Case No. 2021-A-0024
pending the filing of the hearing transcript. In addition, she filed a motion to set aside the

magistrate’s decision that terminated Mr. Molzon’s child support obligation. She alleged

that the magistrate never found a change of circumstances or calculated a new child

support worksheet.

       {¶38} Before Ms. Molzon had the opportunity to file supplemental objections, the

trial court issued a judgment entry adopting the magistrate’s decision.

       {¶39} Shortly afterwards, Ms. Molzon filed a motion to modify allocation of

parental rights and responsibilities, alleging there was a change of circumstances

because R.M. was residing with her 100% of the time and J.M. was residing with her 50%

of the time.

       {¶40} Ms. Molzon filed her supplemental objections to the magistrate’s decision.

Shortly thereafter, she filed a motion to vacate the trial court’s order adopting the

magistrate’s decision because Mr. Molzon prepared and submitted the judgment entry

without notifying Ms. Molzon.     Further, the trial court had made no mention of Ms.

Molzon’s preliminary objections and issued the entry prior to the deadline for the filing of

her supplemental objections.

       {¶41} Ms. Molzon filed an appeal of the trial court’s judgment entry adopting the

magistrate’s decision in this court.

       {¶42} We remanded the matter to allow the trial court to rule on Ms. Molzon’s

motion to vacate. On remand, the trial court granted Ms. Molzon’s motion to vacate

because it had adopted the magistrate’s decision before ruling on her timely objections.

The trial court scheduled a hearing on her objections. Ms. Molzon filed a motion to



                                              9

Case No. 2021-A-0024
dismiss her appeal in this court, which we granted, finding the appeal settled and

dismissed.

       {¶43} After a video conference pretrial with the parties and their respective

counsel, the magistrate issued an order noting that the issues before the court were Ms.

Molzon’s two motions to modify parental rights and responsibilities. Since the objections

to the magistrate’s decision were yet unresolved, the parties agreed that the order

providing for a weekly rotating parenting schedule would remain in place. Ms. Molzon

also moved the court to reinstate the child support order and a motion to reactivate the

GAL, which the magistrate granted.

       {¶44} The trial court issued a judgment entry overruling Ms. Molzon’s objections,

and Ms. Molzon filed the instant appeal.

       {¶45} The trial court issued a new judgment entry adopting the magistrate’s

decision after overruling Ms. Molzon’s objections, and Ms. Molzon filed an amended

appeal. Lastly, the trial court stayed Mr. Molzon’s reinstated child support obligation

pending this appeal.

       {¶46} Ms. Molzon raises four assignments of error for our review:

       {¶47} “[1.] The trial court erred as a matter of law and abused its discretion in

denying the appellant’s motion for continuance in order to obtain counsel.

       {¶48} “[2.] The trial court erred as a matter of law and abused its discretion by

granting the appellee’s motion to terminate shared parenting and designating the appellee

as the sole residential parent and legal custodian of the minor children.




                                            10

Case No. 2021-A-0024
      {¶49} “[3.] The trial court erred as a matter of law and abused its discretion in

failing to consider the best interest factors outlined under Ohio Revised Code Section

3109.04(F).

      {¶50} “[4.] The trial court erred as a matter of law and abused its discretion in

modifying and terminating the appellee’s child support obligation.”

                                  Standard of Review

      {¶51} This court has held that decisions involving the allocation of parental rights

and responsibilities are accorded great deference on review. In re K.R., 11th Dist.

Trumbull No. 2010-T-0050, 2011-Ohio-1454, ¶ 28; Miller v. Miller, 37 Ohio St.3d 71, 74,

523 N.E.2d 846 (1988). Thus, any judgment of the trial court involving the allocation of

parental rights and responsibilities will not be disturbed absent a showing of an abuse of

discretion. In re K.R. at ¶ 28; Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d

1159 (1997). Further, we review a judgment of the trial court adopting the decision of its

magistrate for an abuse of discretion. In re K.R. at ¶ 28. In addition, an appellate court

reviews the trial court’s termination of a shared parenting plan and child support orders

for an abuse of discretion. Id.; Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028

(1989).

      {¶52} An abuse of discretion is the “‘failure to exercise sound, reasonable, and

legal decision-making.’” State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900,

¶ 62, quoting Black’s Law Dictionary 11 (8th Ed.Rev.2004). When an appellate court is

reviewing a pure issue of law, the mere fact that the reviewing court would decide the

issue differently is enough to find error. Id. at ¶ 67. By contrast, where the issue on

review has been confided to the discretion of the trial court, the mere fact that the

                                           11

Case No. 2021-A-0024
reviewing court would have reached a different result is not enough, without more, to find

error. Id.

       {¶53} The highly deferential abuse of discretion standard is particularly

appropriate in allocation of parental rights and responsibilities cases since the trial judge

is in the best position to determine the credibility of the witnesses and there “‘may be

much that is evident in the parties’ demeanor and attitude that does not translate well to

the record.’” In re K.R. at ¶ 30, quoting Wyatt v. Wyatt, 11th Dist. Portage No. 2004-P-

0045, 2005-Ohio-2365, ¶ 13. In so doing, a reviewing court is not to weigh the evidence,

“‘but must ascertain from the record whether there is some competent evidence to sustain

the findings of the trial court.’” Id., quoting Clyborn v. Clyborn, 93 Ohio App.3d 192, 196,

638 N.E.2d 112 (3d Dist.1994).

                                   Motion to Continue

       {¶54} In her first assignment of error, Ms. Molzon contends the trial court erred in

overruling her objection to the magistrate’s decision denying her motion for a continuance

in order to obtain counsel after she dismissed her counsel one day before trial.

       {¶55} In reviewing whether a trial court abused its discretion in denying a

continuance, an appellate court weighs any potential prejudice to the movant against the

court’s right to control its docket and the public’s interest in the prompt and efficient

dispatch of justice. In re Zak, 11th Dist. Lake Nos. 2001-L-216, 2001-L-217, and 2011-

L-218, 2003-Ohio-1974, ¶ 29.

       {¶56} Some of the objective factors that a reviewing court should consider include

the following:   (1) the length of the requested delay; (2) whether the parties have

requested and received other continuances; (3) the inconvenience to the parties,

                                             12

Case No. 2021-A-0024
witnesses, opposing counsel, and the court; (4) whether the requested delay is for

legitimate reasons or is merely dilatory, purposeful, or contrived; (5) whether the movant

contributed to the circumstances giving rise to the request for a continuance; and (6) any

other relevant factors, depending on the unique circumstances of each case. Id. at ¶ 30;

State v. Unger, 67 Ohio St.2d 65, 67-68, 423 N.E.2d 1078 (1981).

       {¶57} A review of Ms. Molzon’s objection to the magistrate’s decision to deny her

motion for a continuance reveals she failed to demonstrate any resulting prejudice, i.e.

she failed to allege any additional evidence or testimony she would have presented that

would have likely changed the outcome of the trial.

       {¶58} Analyzing the facts with the Unger factors in mind, we note Ms. Molzon

requested a 60- or 30-day continuance to secure new counsel. While that is not an

unreasonable request for a continuance, Ms. Molzon terminated her attorney because

she was unsatisfied with her representation one day before and with full knowledge of the

impending trial. Trial was originally scheduled for June of 2020; however, due to COVID-

related delays (primarily the GAL meeting with the children), the trial was continued until

October. The GAL was concerned for the children because they were in a state of “limbo”

for so long.

       {¶59} While she proceeded pro se during the trial and did not cross-examine Mr.

Molzon, make any objections, or present her own witnesses and evidence, Ms. Molzon

was given numerous opportunities to present additional evidence and testimony after she

obtained counsel shortly after trial.     Ms. Molzon filed preliminary objections and

supplemental objections, and the trial court granted her motion to vacate so that the trial

court could hear and rule on her objections. In all of these motions and filings, Ms. Molzon

                                            13

Case No. 2021-A-0024
never alleged any prejudice from the magistrate’s denial of her motion for a continuance

or offered any additional testimony or evidence that she would have presented. She had

the opportunity to make a compelling argument to vacate the magistrate’s decision with

her objections and to proffer any key evidence she was not able to put forward at trial.

Quite simply, there is no abuse of discretion in failing to grant a continuance where the

continuance would not have changed the outcome of the case. In re K.J., 2018-Ohio-

471, 107 N.E.3d 50, *58 (10th Dist.) (Even if the mother had been able to testify to newly

revealed progress on her case plan, it is unlikely the information would have changed the

outcome of the case).

       {¶60} In In re Dryer, 2d Dist. Montgomery No. 18040, 2000 WL 331770 (Mar. 31,

2000), the appellant similarly complained that the trial court held a patently unfair hearing

and prejudiced her by allowing opposing counsel to lead witnesses without objection. Id.

at *2. The Second District aptly stated, “On the record before us, we cannot find that the

trial court abused its discretion when it denied [the appellant’s] motion. No doubt, she

was impaired in supporting her claims when she was required to proceed unrepresented.

The matters of which she complains in her second assignment of error demonstrate that.

However, frustration is not prejudice, and [the appellant] has not stated in her brief to this

court what matters she was prevented from putting before the court because she was

unrepresented.” (Emphasis sic.) Id. at *3.

       {¶61} After considering the circumstances surrounding the denial of the motion

for a continuance, and the Unger factors, we cannot say the trial court abused its

discretion in overruling Ms. Molzon’s objection to the magistrate’s decision to deny her



                                             14

Case No. 2021-A-0024
motion for a continuance. Ms. Molzon failed to set forth any evidence she was precluded

from presenting that would have changed the outcome of the trial court’s determination.

       {¶62} Ms. Molzon’s first assignment of error is without merit.

                               Change of Circumstances

       {¶63} In her second assignment of error, Ms. Molzon contends the trial court erred

in adopting the magistrate’s decision terminating the parties’ shared parenting plan and

designating Mr. Molzon as the residential parent and legal custodian of the minor children

without finding a change of circumstances pursuant to R.C. 3109.04(E) or delineating the

best interest factors outlined in R.C. 3109.04(F). Since Ms. Molzon raises whether the

trial court failed to consider the best interest factors pursuant to R.C. 3109.04(F) in her

third assignment of error, we will address that portion of her second assignment of error

with her third assignment of error.

       {¶64} R.C. 3109.04(E)(2)(c) permits a court to terminate a shared parenting plan

that is made a part of the final decree. A finding of “‘[a] change of circumstances is not

required before terminating shared parenting.’” Harrison v. Harrison, 2d Dist. Clark No.

2018-CA-105, 2019-Ohio-2835, ¶ 6, quoting Curtis v. Curtis, 2d Dist. Montgomery No.

25211, 2012-Ohio-4855, ¶ 7. R.C. 3109.04(E)(2)(c) requires only that the court find that

terminating the shared parenting decree is in the child’s best interest. Id.

       {¶65} Thus, R.C. 3109.04(E)(2)(c) provides, in relevant part: “The court may

terminate a prior final shared parenting decree that includes a shared parenting plan * * *

upon the request of one or both of the parents or whenever it determines that shared

parenting is not in the best interest of the children.” (Emphasis added.)



                                            15

Case No. 2021-A-0024
       {¶66} In In re K.R., supra, we explained that “R.C. 3109.04(E)(2)(c), which

addresses termination of a shared parenting plan, merely requires the trial court to find

that shared parenting is not in the best interest of the child. Thus, while modification

requires the court to find a change in circumstances in addition to the child’s best interest,

termination only requires the court to find that termination of the plan is in the child’s best

interest.” Id. at ¶ 47.

       {¶67} The Supreme Court of Ohio recently clarified this issue in Bruns v. Green,

163 Ohio St.3d 43, 2020-Ohio-4787, 168 N.E.3d 396, where it determined that a trial court

need consider only the best interest of the child when deciding whether to terminate a

shared parenting plan and which parent to designate as the residential and custodial

parent of a minor child. Id. at ¶ 1. Stated differently, the Supreme Court held that a trial

court does not have to find a change of circumstances in order to designate a parent the

residential parent and legal custodian of a minor child after terminating a shared parenting

plan and decree. Id.

       {¶68} Ms. Molzon’s second assignment of error is without merit.

                                    Best Interest Factors

       {¶69} In her third assignment of error, Ms. Molzon contends the trial court erred

in adopting the magistrate’s decision when the magistrate’s decision failed to consider

the best interest factors pursuant to R.C. 3109.04(F).

       {¶70} R.C. 3109.04(F)(1) and (F)(2) enumerate certain factors a court must

consider in determining whether shared parenting is in the best interests of the child. This

list is nonexclusive as the trial court is not limited to the statutory factors. Brandt v. Brandt,

11th Dist. Geauga No. 2012-Ohio-3064, 2012-Ohio-5932, ¶ 13. Though there should be

                                               16

Case No. 2021-A-0024
some indication in the judgment entry that the trial court considered the best interests of

the child pursuant to R.C. 3109.04(F), there is no requirement it make specific findings in

its entry as to each and every factor. Id.; see also In re S.S., 11th Dist. Geauga No. 2010-

G-2997, 2012-Ohio-120, ¶ 23.

       {¶71} The factors found in R.C. 3109.04(F)(1) include: (a) the wishes of the child’s

parents regarding the child’s care; (b) the wishes or concerns of the child as expressed

to the court; (c) the child’s interaction and interrelationship with his parents, siblings, and

any other person who may significantly affect the child’s best interest; (d) the child’s

adjustment to his home, school, and community; (e) the mental and physical health of all

persons involved; (f) the parent more likely to honor and facilitate visitation and

companionship rights approved by the court; (g) whether either parent has failed to make

all child support payments; (h) whether either parent previously has been convicted of or

pleaded guilty to any criminal offense; (i) whether the residential parent or one of the

parents subject to a shared parenting decree has continuously and willfully denied the

other parent his or her right to visitation in accordance with an order of the court; and (j)

whether either parent has established a residence, or is planning to establish a residence,

outside this state. Brandt at ¶ 14.

       {¶72} The factors found in R.C. 3109.04(F)(2) include:           (a) the ability of the

parents to cooperate and make decisions jointly, with respect to the children; (b) the ability

of each parent to encourage the sharing of love, affection, and contact between the child

and other parent; (c) the history of, or potential for, domestic abuse; (d) the geographic

proximity of the parents to one another; and (e) the recommendation of the guardian ad

litem. Brandt at ¶ 15.

                                              17

Case No. 2021-A-0024
      {¶73} Although the magistrate’s decision was not explicit in delineating the

specific R.C. 3109.04(F) factors, a plain reading of the decision reveals the magistrate

considered all of the factors. Specifically, the magistrate found that R.M. was having

trouble adjusting to school; she was falling behind when she was with Ms. Molzon; and

she was failing math. There were several incidents involving R.M. and Ms. Molzon,

including Ms. Molzon sharing the GAL’s report with R.M.          R.M. was experiencing

behavioral difficulties, including suicide ideation, and both children were in counseling.

The magistrate also found there was no evidence that either parent denied the other

parenting time on a continuous basis.

      {¶74} In addition, the magistrate conducted in camera interviews with the minor

children. The magistrate found that Ms. Molzon made no effort to share information with

Mr. Molzon, and that she did not respond to Mr. Molzon’s requests to discuss the

children’s needs or consult him regarding their needs.

      {¶75} The magistrate considered the GAL’s testimony that Mr. Molzon would

encourage the children to contact Ms. Molzon but that Ms. Molzon would not do the same.

Critically, the magistrate noted that while she believed Ms. Molzon would honor parenting

orders, she did not believe Ms. Molzon would facilitate shared parenting. The magistrate

considered the recommendation in the GAL’s report that shared parenting terminate and

Mr. Molzon be named the residential and custodial parent.           The magistrate also

considered that there was no history of domestic abuse and that neither party indicated

an intent to leave the state of Ohio. Finally, inasmuch as no financial information was

offered, the magistrate could not assess child support obligations after terminating the

shared parenting plan.

                                           18

Case No. 2021-A-0024
       {¶76} Thus, contrary to Mr. Molzon’s assertions, there is no indication that the

magistrate failed to consider the nonexclusive factors set forth in R.C. 3109.04(F)(1) and

(2). As we stated in Murray v. Murray, 11th Dist. Portage No. 2007-P-0070, 2018-Ohio-

3242, “This court has recognized, as have many of the other appellate districts, that, in

making a custody determination, ‘the trial court is not required to expressly consider or

balance [the R.C. 3109.04(F)] factors before awarding custody,’ nor is the court ‘required

to make express findings of fact unless it has a Civ.R. 52 motion before it as long as there

is some indication in the judgment entry that the trial court considered the best interests

of the children.’” Id. at ¶ 36, quoting In re L.R.S., 11th Dist. Portage Nos. 2016-P-0050

and 2016-P-0051, 2017-Ohio-2604, ¶ 25. The magistrate’s decision in this case is replete

with indications that the children’s best interests were thoroughly considered.

       {¶77} Ms. Molzon’s third assignment of error is without merit.

                       Termination of Child Support Obligation

       {¶78} In her fourth assignment of error, Ms. Molzon contends the trial court erred

in modifying and terminating Mr. Molzon’s child support obligation without completing or

considering a child support worksheet/schedule.

       {¶79} Any review of the trial court’s termination of child support, however, would

be premature. Although the trial court terminated Mr. Molzon’s child support order when

it terminated the shared parenting plan, no financial information was submitted by the

parties. Specifically, the magistrate determined that “[t]he child support order of Bert

Molzon should terminate at the time this Decision is adopted by the Court. A support

order cannot be calculated at this time as no financial information has been submitted by

the Court.” Thereafter, due to the convoluted procedure of this case, the child support

                                            19

Case No. 2021-A-0024
was initially stayed. The order was reinstated while Ms. Molzon’s motion to vacate was

pending, and the parties returned to alternating parenting weeks. The order was again

stayed pending this appeal.

       {¶80} Thus, there is nothing before us to review, and we remand on this limited

basis for the trial court to determine the parties’ child support obligations in light of our

affirmance of the trial court’s judgment adopting the magistrate’s decision terminating the

parties’ shared parenting plan and designating Mr. Molzon as the residential parent and

legal guardian.

       {¶81} We affirm the judgments of the Ashtabula County Court of Common Pleas

in part since we dismiss Ms. Molzon’s fourth assignment of error as unripe and remand

to the trial court to determine the parties’ child support obligations.


MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.




                                              20

Case No. 2021-A-0024